Myrick, J., concurring:
I concur in the judgment. I agree with the Chief Justice in the view that there may be eases in partition in which a receiver, in aid of the proper adjustment of the rights of the owners, may be appointed. It is not because the proceeding is for a partition that a receiver may be appointed, but because in a proceeding for partition facts exist which render the appointment proper. It is therefore, necessary that there be a concurrence of the proceeding and of the facts in order to give the Court jurisdiction. In this case, we arc not advised by so much of the proceedings of the Court below in appointing a receiver *34as appears in the petition herein, what facts existed upon which the Court based its order; it therefore does not appear that the Court exceeded its jurisdiction. In my opinion, the order made by the Court does not embrace the question as to whether the Court had power to give authority to a receiver to turn out of possession a tenant in common who has properly preserved his share of the property, and has not done or suffered any act inconsistent with the rights of his cotenants, but is in possession merely as a tenant in common, acting in all respects in good faith. The order reads, after naming the receiver: “ With authority to collect and receive the rents, issues, and profits of the lands and premises described in the complaint in this action during the pendency thereof, with authority to demise and let the said land and premises in suitable and convenient parcels, and collect and receive the rents thereof, and to apply the same,” etc. Here is no authority given in terms to put out any tenant ' in common. The acts of the receiver and the notices served by him cannot be resorted to, to ascertain his powers.
I do not agree to the proposition that because in some cases in partition a receiver may be appointed, therefore, whenever in a partition case a receiver has been appointed, such appointment cannot be reviewed on this writ. As suggested before, the/acts showing the appointment to be necessary must concur, ■in order to give the Court jurisdiction. To illustrate: If three persons own the entire estate as tenants in common, all acting in good "faith, and for the common interest, there is no jurisdiction in a court of equity to appoint a receiver to take possession of the land as against them, and the assumption of the jurisdiction will be reviewed on this writ. If, however, the Court should find the proper facts to exist, but should err in its rulings in arriving at that conclusion, such error will not be reviewed on this writ.
In the case at bar, it was stated by counsel on the argument: “ We do not ask the Court to inquire into the facts and correct any errors. We rely upon the law that in such a case (partition) a receiver cannot be appointed. The statute relating to partition does not even refer to the appointment of a receiver.”
Being of opinion that in some cases in partition a receiver may be appointed, I concur in the judgment.